Citation Nr: 0715082	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In relevant part, the RO granted service 
connection for coronary artery disease and assigned a 10 
percent rating effective April 8, 2004.  The veteran appeals 
for a higher initial rating.


FINDING OF FACT

Since April 8, 2004, the veteran's coronary artery disease 
has manifested in a workload of 7 METs; however, it has not 
manifested in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic 
Code 7005 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a May 2004 letter the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, including the need for medical 
evidence showing current disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim in his possession.  The veteran 
responded with completed release forms for his private care 
providers.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, and post-service medical records and 
examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's coronary artery disease has been evaluated as 
10 percent disabling under Diagnostic Code 7005, 38 C.F.R. § 
4.104 (2006).

Under Diagnostic Code 7005, a 100 percent rating is warranted 
for chronic congestive heart failure; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted for more than one episode of acute congestive heart 
failure in the past year; workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent rating is warranted for workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
for workload greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or when continuous medication is required.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. 
§ 4.104.

After review, the Board finds that an initial rating in 
excess of 10 percent is not warranted for the veteran's 
coronary artery disease.  In support of this finding, the 
Board notes the following evidence of record.

May and June 2003 private medical records reflect that the 
veteran has been feeling quite well without chest pain or 
shortness of breath.  An August 2003 private medical record 
reflects that the veteran has been feeling well with no chest 
pain.  The veteran reported that he has been a little bit 
short of breath in the recent humid weather but that 
generally he was not dyspneic.

An August 2004 VA examination report reflects that the 
veteran suffered a myocardial infarction in October 2002 but 
since then has not had any recurrent chest pain, shortness of 
breath, palpitations, syncope, or near syncope.  The veteran 
reported that he has never had to use nitroglycerin, and had 
not had a stress test since his heart attack.

A September 2004 VA myocardial perfusion study done in 
association with the above examination reflects left 
ventricular ejection fraction of 71 percent with uniform 
thickening throughout but with no focal wall motion 
abnormalities.

A September 2004 VA stress cardiolite EKG (electrocardiogram) 
report done in association with the above examination 
reflects that the veteran exercised a total of 5 minutes and 
30 seconds achieving 7 METS of energy expenditure and 
reaching a heart rate of 163 beats per minute at peak 
exercise representing 100 percent of his predicted maximum.  
The veteran did not experience any chest pain during the 
study and was stopped at 100 percent of predicted.  The EKG 
showed a sinus rhythm at a rate of 87 beats per minute and a 
slow R wave progression anteriorly, but was otherwise 
unremarkable.  Report conclusions included an electrically 
normal stress EKG with the veteran reaching 100 percent of 
his predicted maximum heart rate, no symptoms suggestive of 
angina, and no complex arrhythmias.

Given the above, the Board finds that since April 8, 2004, 
the veteran's coronary artery disease has manifested in a 
workload of 7 METs; however, it has not manifested in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Thus, a higher 30 percent rating 
is not warranted under Diagnostic Code 7005.  In this regard, 
the Board notes that the veteran has a workload of 7 METs 
which is part of the criteria for a 30 percent rating; 
however, the 7 METs workload did not result in dyspnea, 
fatigue, angina, dizziness, or syncope.  See Diagnostic Code 
7005. Rather, the test was stopped because the veteran's 
heart rate reached 100 percent of predicted.  In the absence 
of any such symptoms, the veteran's disability more nearly 
approximates he criteria for a 10 percent evaluation.  

The Board acknowledges that the August 2003 private medical 
record reflects that he has been a little bit short of breath 
in the recent humid weather.  However, the record fails to 
show that his overall disability picture is reflective of 
dyspnea.  In this regard, the August 2003 medical record 
itself reflects that generally he was not dyspneic and all of 
the other medical evidence of record shows that he does not 
have dyspnea.  Moreover, the veteran denied any recurrent 
dyspnea at the August 2004 VA examination.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  

Finally, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran retired in 1995 and 
is currently unemployed; however, the record fails to show 
that his disability has had any significant interference with 
his employability.  Thus, the Board observes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

An initial rating in excess of 10 percent for coronary artery 
disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


